Case 2:18-cv-12033-PDB-APP ECF No. 9, PageID.340 Filed 04/22/21 Page 1 of 16




                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

JOHNNY WILSON ROBERTS, JR.,

       Petitioner,                            Case No. 2:18-cv-12033

v.                                            HON. PAUL D. BORMAN

RANDEE REWERTS,

       Respondent.
                                      /

      OPINION AND ORDER (1) DENYING PETITION FOR WRIT OF
     HABEAS CORPUS (ECF NO. 1), (2) DENYING A CERTIFICATE OF
      APPEALABILITY, AND (3) DECLINING TO GRANT LEAVE TO
                  APPEAL IN FORMA PAUPERIS

       This is a habeas case filed by a Michigan prisoner under 28 U.S.C. § 2254.

Petitioner Johnny Wilson Roberts, Jr., was convicted by guilty plea in the

Shiawassee County Circuit Court of two counts of home invasion, second degree,

Mich. Comp. Laws § 750.110a(3); two counts of assaulting, resisting, or obstructing

a police officer, Mich. Comp. Laws § 750.81d(1); and one count of attempted

unlawfully driving away an automobile (UDAA), Mich. Comp. Laws § 750.413.

Petitioner is serving prison terms of ten years to twenty-two and a half years for the

home invasion convictions, eighteen to forty-five months for attempted UDAA, and

eighteen to thirty-six months for restricting and obstructing.
Case 2:18-cv-12033-PDB-APP ECF No. 9, PageID.341 Filed 04/22/21 Page 2 of 16




      Petitioner claims his sentence was wrongly scored under the Michigan

Sentencing Guidelines and was based on inaccurate information in violation of his

due process rights. He also argues he received ineffective assistance of counsel

because his attorney failed to object to the sentencing errors. As explained below,

because Petitioner’s claims do not satisfy the strict standards for habeas corpus

relief, the Court will deny the petition.

I. BACKGROUND

      Petitioner’s plea convictions on the home invasion, restricting or obstructing

a police officer, and attempted UDAA charges were the result of a Killebrew1

agreement. In exchange for Petitioner’s guilty pleas and admission to his status as a

habitual offender, second offense, the prosecution dismissed two counts of first-

degree home invasion, reduced its request for fourth-offense habitual offender

sentence enhancement, and agreed to recommend a sentence within the calculated

range of the Michigan Sentencing Guidelines. Plea Hr’g Tr., 9/27/2016, ECF No. 8-

2, PageID.119-20, 127. In addition, because Petitioner agreed “to cooperate with law




1
  A Killebrew agreement is a form of plea or sentence agreement which “is binding
between the parties but if the judge rejects the prosecutor’s recommendation, then
the defendant may withdraw his guilty plea and proceed to trial.” Leatherman v.
Palmer, 387 F. App’x 533, 534 (6th Cir. 2010) (citing Michigan v. Killebrew, 416
Mich. 189 (1982)).

                                            2
Case 2:18-cv-12033-PDB-APP ECF No. 9, PageID.342 Filed 04/22/21 Page 3 of 16




enforcement . . . to clear approximately twenty (20) unsolved Home Invasions or

Breaking and Enterings[,]” the prosecution “agreed . . . not to prosecute those

charges currently known to the People.” Id. at PageID.120.

         At sentencing, the trial court recognized Petitioner’s thirty-year criminal

record during which he “amass[ed] twenty-two (22) felonies, seven misdemeanor

convictions,” and served two prison terms. Sent. Hr’g Tr., 11/4/2016, ECF No. 8-3,

PageID.156-57. The court also noted, over Petitioner’s protest, that Petitioner

“didn’t give us the courtesy of giving us a description of the offense [and] chose not

to make a statement.”2 Id. It sentenced Petitioner to a term of incarceration of 120

months to 270 months for the home invasion convictions. Id. at PageID.159.

Petitioner’s minimum sentence was within but at the high end of his calculated

guidelines range of 50 to 125 months. See Pet., ECF No. 1, PageID.39 (Sent. Info.

Rpt.).

         Petitioner filed a motion for resentencing in the trial court, challenging how

two offense variables under the Michigan Sentencing Guidelines were scored, and

asserting the court had improperly relied on his failure to make a statement. At a


2
 Petitioner’s application for leave to appeal to the Michigan Court of Appeals, on
which he relies for the petition before the Court, describes Petitioner’s actions as a
“decision not to describe the offense in the PSIR” (Presentence Investigation
Report). Pet., ECF No. 1, PageID.31. In the brief, Petitioner argues that the Michigan
Court Rules permit but do not require a defendant to make such a statement. Id.
                                            3
Case 2:18-cv-12033-PDB-APP ECF No. 9, PageID.343 Filed 04/22/21 Page 4 of 16




hearing on the motion, the trial court responded to the latter claim, saying it

“mentioned Defendant’s lack of a statement merely as a point of frustration” and

denying Defendant’s choice had any effect on the sentence imposed. Mot. Hr’g Tr.,

5/25/2017, ECF No. 8-4, PageID.175. The court also found the guidelines were

scored correctly and denied Petitioner’s motion. Id. at PageID.178.

      Subsequently, Petitioner filed an application for leave to appeal, which the

Michigan Court of Appeals denied in a standard form order. People v. Roberts, Case

No. 338826 (Mich. Ct. App. Aug. 3, 2017) (unpublished). On February 20, 2018,

the Michigan Supreme Court also denied leave because it was “not persuaded that

the questions presented should be reviewed by this Court.” People v. Roberts, 501

Mich. 977 (2018).

      Petitioner’s application for a writ of habeas corpus followed, raising the

same three issues Petitioner raised in the state appellate courts:

           I. MR. ROBERTS WAS SENTENCED ON THE BASIS OF
              INACCURATE INFORMATION AND IN VIOLATION OF
              DUE PROCESS WHERE CERTAIN VARIABLES WERE
              INCORRECTLY SCORED. HE IS ENTITLED TO
              RESENTENCING TO CORRECT THE ERROR.

           II. MR. ROBERTS WAS SENTENCED ON THE BASIS OF
               INACCURATE INFORMATION AND IN VIOLATION OF
               DUE PROCESS. THE TRIAL COURT IMPROPERLY
               RELIED ON MR. ROBERTS’S CHOICE TO DECLINE
               DESCRIBING THE OFFENSE IN THE PRESENTENCE
               REPORT AS SENTENCING INFORMATION. HE IS

                                           4
Case 2:18-cv-12033-PDB-APP ECF No. 9, PageID.344 Filed 04/22/21 Page 5 of 16




                ENTITLED TO RESENTENCING TO CORRECT THE
                ERROR.

          III. TRIAL COUNSEL WAS INEFFECTIVE FOR FAILING TO
               OBJECT TO THE ABOVE ERRORS, IN VIOLATION OF
               DEFENDANT’S RIGHT TO EFFECTIVE ASSISTANCE
               OF COUNSEL.

II. STANDARD OF REVIEW

      Title 28 U.S.C. § 2254(d), as amended by The Antiterrorism and Effective

Death Penalty Act of 1996 (AEDPA), imposes the following standard of review for

habeas cases:

      An application for a writ of habeas corpus on behalf of a person in
      custody pursuant to the judgment of a State court shall not be granted
      with respect to any claim that was adjudicated on the merits in State
      court proceedings unless the adjudication of the claimC

             (1) resulted in a decision that was contrary to, or involved an
             unreasonable application of, clearly established Federal law, as
             determined by the Supreme Court of the United States; or

             (2) resulted in a decision that was based on an unreasonable
             determination of the facts in light of the evidence presented in
             the State court proceeding.

      A decision of a state court is “contrary to” clearly established federal law if

the state court arrives at a conclusion opposite to that reached by the Supreme Court

on a question of law or if the state court decides a case differently than the Supreme

Court on a set of materially indistinguishable facts. Williams v. Taylor, 529 U.S.

362, 405-06 (2000). An “unreasonable application” occurs when “a state court

                                          5
Case 2:18-cv-12033-PDB-APP ECF No. 9, PageID.345 Filed 04/22/21 Page 6 of 16




decision unreasonably applies the law of [the Supreme Court] to the facts of a

prisoner’s case.” Id. at 409. “‘[A] federal habeas court may not issue the writ simply

because that court concludes in its independent judgment that the relevant state-court

decision applied clearly established federal law erroneously or incorrectly.’” Renico

v. Lett, 559 U.S. 766, 773 (2010) (quoting Williams, 529 U.S. at 411).

      Further, “[t]he question under AEDPA is not whether a federal court believes

the state court’s determination was incorrect but whether that determination was

unreasonableCa substantially higher threshold.” Schriro v. Landrigan, 550 U.S. 465,

473 (2007) (citing Williams, 529 U.S. at 410). “AEDPA also requires federal habeas

courts to presume the correctness of state courts’ factual findings unless applicants

rebut this presumption with ‘clear and convincing evidence.’” Id. at 473B74 (citing

28 U.S.C. § 2254(e)(1)).

      “[A] state court’s determination that a claim lacks merit precludes federal

habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of the

state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (citing

Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). Therefore, in order to obtain

habeas relief in federal court, a state prisoner is required to show that the state court’s

rejection of her claim “was so lacking in justification that there was an error well




                                            6
Case 2:18-cv-12033-PDB-APP ECF No. 9, PageID.346 Filed 04/22/21 Page 7 of 16




understood and comprehended in existing law beyond any possibility for fairminded

disagreement.” Id. at 103.

      “[D]etermining whether a state court’s decision resulted from an unreasonable

legal or factual conclusion does not require that there be an opinion from the state

court explaining the state court’s reasoning.” Id. at 98. Where the state court’s

decisions provide no rationale, the burden remains on the habeas petitioner to

demonstrate “there was no reasonable basis for the state court to deny relief.” Id.

      However, when a state court has explained its reasoning, that is, “[w]here

there has been one reasoned state judgment rejecting a federal claim,” federal courts

should presume that “later unexplained orders upholding that judgment or rejecting

the same claim rest upon the same ground.” Wilson v. Sellers, 138 S. Ct. 1188, 1194

(2018) (citing Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991)). Accordingly, when

the last state court to rule provides no basis for its ruling, “the federal court should

‘look through’ the unexplained decision to the last related state-court decision that

does provide a relevant rationale” and apply Ylst’s presumption. Id. The “look

through” rule applies whether the last reasoned state court opinion based its ruling

on procedural default, id. at 1194 (citing Ylst, 501 U.S. at 803), or ruled on the merits.

Id. at 1195 (citing Premo v. Moore, 562 U.S. 115, 123–133 (2011)) (other citation

omitted).


                                            7
Case 2:18-cv-12033-PDB-APP ECF No. 9, PageID.347 Filed 04/22/21 Page 8 of 16




III. DISCUSSION

      The state appellate courts denied Petitioner’s claims in standard form orders

which provided no explanation for their decisions. However, Petitioner’s sentencing

claims were adjudicated on the merits when the sentencing court explained its

reasons for denying Petitioner’s motion for resentencing. See Mot. Hr’g Tr.,

5/25/2017, ECF No. 8-4, PageID.176-78; see also Pet., ECF No. 1, PageID.42

(5/26/2017 Order, denying Petitioner’s Motion for Resentencing “for the reasons

stated on the record”). The trial court’s order on Petitioner’s motion is a “reasoned

state judgment.” Wilson, 138 S. Ct. at 1194. Accordingly, the Court will “look

through” the appellate court orders denying leave to appeal that ruling and presume

those courts adopted the trial court’s reasoning. Id.; Ylst, 501 U.S. at 803.

      A. Sentencing guidelines scoring challenges

      Petitioner challenges his scores for two offense variables under the Michigan

Sentencing Guidelines: OV 13, a continuing pattern of criminal behavior, and OV

19, interference with the administration of justice. Relying on the statutory

instructions for the Michigan Sentencing Guidelines as well as Michigan case law,

the trial court rejected both claims. Mot. Hr’g Tr., 5/25/2017, ECF No. 8-4,

PageID.175-78; see also Pet., ECF No. 1, PageID.42. Petitioner is not entitled to




                                           8
Case 2:18-cv-12033-PDB-APP ECF No. 9, PageID.348 Filed 04/22/21 Page 9 of 16




habeas relief on this issue because these are questions of state law and because his

sentence does not otherwise violate constitutional protections.

      In general, “a state court’s interpretation of state law . . . binds a federal court

sitting in habeas corpus,” and federal habeas relief is not available for errors of state

law. Bradshaw v. Richey, 546 U.S. 74, 76 (2005) (per curiam). More specifically,

“errors in the application of state sentencing guidelines . . . cannot independently

support habeas relief.” Kissner v. Palmer, 826 F. 3d 898, 904 (6th Cir. 2016). Habeas

petitioners have “no state-created interest in having the Michigan Sentencing

Guidelines applied rigidly” in their sentence determinations. Mitchell v. Vasbinder,

644 F. Supp. 2d 846, 867 (E.D. Mich. 2009). Thus, a claim like Petitioner’s, that the

state trial court incorrectly scored, calculated, or applied state legislative sentencing

guidelines, is not a cognizable claim for federal habeas review because it is based

solely on state law. Paris v. Rivard, 105 F. Supp. 3d 701, 724 (E.D. Mich. 2015)

(citing McPhail v. Renico, 412 F. Supp. 2d 647, 656 (E.D. Mich. 2006)).

      Petitioner also argues that the trial court’s sentencing errors violated his right

to due process. Habeas relief is potentially available where “[v]iolations of state law

and procedure . . . infringe specific federal constitutional protections[.]” Cook v.

Stegall, 56 F. Supp. 2d 788, 797 (E.D. Mich. 1999) (citing 28 U.S.C. § 2254; Estelle

v. McGuire, 502 U.S. 62 (1991)). An alleged violation of state law “could,


                                           9
Case 2:18-cv-12033-PDB-APP ECF No. 9, PageID.349 Filed 04/22/21 Page 10 of 16




potentially ‘be sufficiently egregious to amount to a denial of equal protection or of

due process of law guaranteed by the Fourteenth Amendment.’” Bowling v. Parker,

344 F.3d 487, 521 (6th Cir.2003). A sentence may violate due process if it is based

upon “material ‘misinformation of constitutional magnitude.’” Koras v. Robinson,

123 F. App’x 207, 213 (6th Cir. 2005) (quoting Roberts v. United States, 445 U.S.

552, 556 (1980)); see also United States v. Tucker, 404 U.S. 443, 447 (1972);

Townsend v. Burke, 334 U.S. 736, 741 (1948). To prevail on such a claim, the

petitioner must show (1) that the information before the sentencing court was

materially false, and (2) that the court relied on the false information in imposing the

sentence. Koras, 123 F. App’x at 213 (quoting United States v. Stevens, 851 F.2d

140, 143 (6th Cir.1988)); see also United States v. Polselli, 747 F.2d 356, 358 (6th

Cir. 1984).

      On the issue of offense variable scoring, Petitioner only argues that the trial

court erred in its interpretation of state law when it assessed the scores. He does not

assert that the scores were based on materially false information. Nor does he

provide any other basis to find his sentence “sufficiently egregious” as to offend due

process. Bowling, 344 F.3d at 521.

      Finally, because “wide discretion is accorded a state trial court’s sentencing

decision,” habeas challenges to such sentences “are not generally cognizable upon


                                          10
Case 2:18-cv-12033-PDB-APP ECF No. 9, PageID.350 Filed 04/22/21 Page 11 of 16




federal habeas review, unless the petitioner can show that the sentence imposed

exceeded the statutory limits or is wholly unauthorized by law.” Vliet v. Renico, 193

F. Supp. 2d 1010, 1014 (E.D. Mich. 2002) (citation omitted). And “a sentence within

the statutory maximum set by statute generally does not constitute ‘cruel and unusual

punishment.’” United States v. Organek, 65 F.3d 60, 62–63 (6th Cir. 1995) (citing

United States v. Williams, 15 F.3d 1356, 1364 (6th Cir. 1994)).

      Here, Petitioner’s sentence is within the statutory limits for his offense.

Second-degree home invasion is a felony punishable by a maximum term of

imprisonment of fifteen years. Mich. Comp. Laws § 750.110a(3). The statute

governing habitual offender enhancement for a second felony (or attempted felony)

conviction permits a maximum term one and one-half times higher than that of the

subsequent offense. Mich. Comp. Laws § 769.10(1)(a). Accordingly, Petitioner’s

maximum term of twenty-two and one-half years is authorized by the Michigan

statutory sentencing scheme.

      The habeas petitioner bears the burden of demonstrating his entitlement to

habeas relief. Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (citing Woodford v.

Visciotti, 537 U.S. 19, 24 (2002) (per curiam)). Petitioner’s state law challenge to

his sentence is not cognizable on habeas review, and he has not shown a due process

violation or any other error of constitutional magnitude.


                                         11
Case 2:18-cv-12033-PDB-APP ECF No. 9, PageID.351 Filed 04/22/21 Page 12 of 16




       B. Sentence based on improper considerations

       Petitioner also claims the trial court based its sentence improperly on his

failure to provide a description of his offenses for his Presentence Investigation

Report (PSIR). The trial court rejected this argument when it ruled on Petitioner’s

motion for resentencing, noting that its observation of that fact merely reflected a

“point of frustration” that had no effect on the court’s sentence. Mot. Hr’g Tr.,

5/25/2017, ECF No. 8-4, PageID.175.

       As explained above, a sentence may violate due process if it is based upon

“material ‘misinformation of constitutional magnitude.’” Koras, 123 F. App’x at

213. Whether or not Petitioner made a statement or otherwise refused to contribute

to his Presentence Investigation Report does not rise to a matter “of constitutional

magnitude.”

       In addition, Petitioner’s claim is contradicted by the record. The trial court

recited the factors on which it based Petitioner’s sentence, including his thirty-year

criminal record of twenty-two felonies, which would have carried much greater

weight than the PSIR issue; as well as Petitioner’s displacement of responsibility for

his actions. See Sent. Hr’g Tr., 11/4/2016, ECF No. 8-3, PageID.156-58. Petitioner

is not entitled to habeas relief on this issue.




                                            12
Case 2:18-cv-12033-PDB-APP ECF No. 9, PageID.352 Filed 04/22/21 Page 13 of 16




      C. Ineffective assistance of trial counsel

      Petitioner’s final claim is that his trial counsel was ineffective for failing to

object to the sentencing errors discussed above. Habeas claims based on ineffective

assistance of counsel are evaluated under a “doubly deferential” standard. Abby v.

Howe, 742 F.3d 221, 226 (6th Cir. 2014) (citing Burt v. Titlow, 571 U.S. 12, 15

(2013)). The first layer is the familiar deficient performance plus prejudice standard

of Strickland v. Washington, 466 U.S. 668, 687-88 (1984). That is, a habeas

petitioner must first show “that counsel’s representation fell below an objective

standard of reasonableness,” and “there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been

different.” Lafler v. Cooper, 566 U.S. 156, 163 (2012) (citations omitted).

      AEDPA provides the second layer of deference to counsel’s decisions by

requiring habeas courts to “examine only whether the state court was reasonable in

its determination that counsel’s performance was adequate.” Abby, 742 F.3d at 226

(citing Burt, 134 S. Ct. at 18). The question before a habeas court, then, is not

whether defense counsel’s performance fell below the Strickland standard, but

whether the state court’s application of the Strickland standard was unreasonable.

Harrington, 562 U.S. at 101.




                                         13
Case 2:18-cv-12033-PDB-APP ECF No. 9, PageID.353 Filed 04/22/21 Page 14 of 16




      Petitioner did not raise this issue before the trial court, and the state appellate

courts provided no reasoning for their decisions to deny Petitioner leave to appeal.

Under these circumstances, Petitioner carries the burden of demonstrating that the

state court’s rejection of his claim “was so lacking in justification that there was an

error well understood and comprehended in existing law beyond any possibility for

fairminded disagreement[,]” and that “there was no reasonable basis for the state

court to deny relief.” Harrington, 562 U.S. at 98, 103. Petitioner has not met his

burden.

      As explained above, Petitioner’s claims of sentencing error lack merit.

Attorneys will not be found constitutionally ineffective for electing not to take futile

actions, Richardson v. Palmer, 941 F.3d 838, 857 (6th Cir. 2019) (citation omitted),

or “raise . . . meritless arguments.” Mapes v. Coyle, 171 F.3d 408, 427 (6th Cir.

1999); see also Downs v. United States, 879 F.3d 688, 691 (6th Cir. 2018); Kelly v.

Lazaroff, 846 F.3d 819, 831 (6th Cir. 2017). It was not unreasonable for the state

courts to conclude that any objection to Petitioner’s sentencing scores or the trial

court’s passing observation at sentencing would have been futile, and would not

have altered his sentence.




                                          14
Case 2:18-cv-12033-PDB-APP ECF No. 9, PageID.354 Filed 04/22/21 Page 15 of 16




      D. Certificate of Appealability

      In order to obtain a certificate of appealability, a prisoner must make a

substantial showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2).

To demonstrate this denial, the applicant is required to show that reasonable jurists

could debate whether or agree that the petition should have been resolved in a

different manner, or that the issues presented were adequate to deserve

encouragement to proceed further. Slack v. McDaniel, 529 U.S. 473, 483-84 (2000).

When a district court rejects a habeas petitioner=s constitutional claims on the merits,

the petitioner must demonstrate that reasonable jurists would find the district court’s

assessment of the constitutional claims to be debatable or wrong. Id. at 484. “The

district court must issue or deny a certificate of appealability when it enters a final

order adverse to the applicant.” Rules Governing § 2254 Cases, Rule 11(a), 28

U.S.C. foll. § 2254.

      The Court will deny Petitioner a certificate of appealability because

reasonable jurists would not find this Court’s assessment of his claims to be

debatable or wrong. Johnson v. Smith, 219 F. Supp. 2d 871, 885 (E.D. Mich. 2002)

(citing Slack, 529 U.S. at 484). The Court will also deny Petitioner leave to appeal

in forma pauperis, because the appeal would be frivolous. Allen v. Stovall, 156 F.

Supp. 2d 791, 798 (E.D. Mich. 2001).


                                          15
Case 2:18-cv-12033-PDB-APP ECF No. 9, PageID.355 Filed 04/22/21 Page 16 of 16




IV. CONCLUSION

      For the reasons stated above, the Court DENIES WITH PREJUDICE the

petition for a writ of habeas corpus. ECF No. 1.

      The Court further DENIES a certificate of appealability and leave to appeal

in forma pauperis.

SO ORDERED.



                                      s/Paul D. Borman
                                      PAUL D. BORMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: April 22, 2021




                                        16
